Citation Nr: 0108469	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  99-15 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals, fracture, left acetabulum, with traumatic 
arthritis, currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable original disability rating 
for residuals, fracture, right pubic bone.


REPRESENTATION

Appellant represented by:	James W. Stanley, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and T. M.



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1949 to May 1954. 

This case comes before the Board of Veterans' Appeals (Board) 
by means of an August 1998 rating decision rendered by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein service 
connection was established for residuals of a fractured right 
pubic bone with assignment of a noncompensable disability 
evaluation and an increased disability rating of 20 percent 
for residuals of a fracture of the left acetabulum was 
awarded.  The veteran perfected a timely appeal of the 
assignment of these disability ratings. 

The August 1998 rating action also held that new and material 
evidence had not been submitted to reopen a previously 
disallowed claim of entitlement to service connection for 
urethral stricture.  During the pendency of this appeal, 
service connection for urethral stricture was established by 
means of a September 1999 Hearing Officer's Decision.  This 
decision constitutes a full grant of benefits sought on 
appeal.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claims has been developed.

2.  The veteran's residuals of a fracture of the left 
acetabulum with traumatic arthritis are currently manifested 
by complaints of pain, difficulty getting out of a seated 
position, difficulty walking, difficulty climbing, and 
difficulty with stairs.  

3.  The veteran's residuals of a fracture of the left 
acetabulum are not manifested by favorable ankylosis of the 
left hip in flexion at an angle between 20 degrees and 40 
degrees; limitation of flexion of the left thigh to 20 
degrees; a flail joint of the left hip; malunion of the femur 
with marked knee or hip disability; a fracture of the 
surgical neck of the femur with a false joint; or a fracture 
of the shaft or anatomical neck of the femur with nonunion 
without loss of motion, weightbearing preserved with aid of a 
brace.  

4.  The veteran's residuals of a fracture of the right pubic 
bone are currently manifested by occasional pain and a normal 
range of motion.  

5.  The veteran's residuals of a fracture of the right pubic 
bone are not currently manifested by ankylosis of the right 
hip; limitation of extension of the thigh to 5 degrees; 
limitation of flexion of the thigh to 45 degrees; limitation 
of rotation of the right thigh; limitation of adduction of 
the right thigh; limitation of abduction of the right thigh; 
flail joint of the right hip; or malunion of the femur with 
slight knee or hip disability.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation for 
residuals, fracture, left acetabulum, with traumatic 
arthritis, currently evaluated as 20 percent disabling, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5250, 5252, 5254, 5255 (2000).

2.  The criteria for a 10 percent disability evaluation for 
residuals, fracture, right pubic bone, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. Part 4, 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5250, 5251, 5252, 
5253, 5254, 5255 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that VA has a duty to assist veterans and 
other claimants in developing their claims for VA benefits.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This duty to assist requires VA to 
make "reasonable efforts to obtain relevant records 
(including private records)" and that to provide a medical 
examination when such examination is necessary to make a 
decision on the claim.  Id. at § 3(a) (to be codified as 
amended at 38 U.S.C. § 5103A).  In the present case, the 
evidence does not show that any additional probative records 
exist that are not presently associated with the claims 
folder.  In addition, the veteran was afforded VA examination 
for compensation and pension purposes in July 1998.  
Accordingly, the Board finds that the duty to assist the 
veteran in the development of his claim has been satisfied.  

I.  Evidentiary Background

Service connection for a residuals of a fracture of the left 
acetabulum was established by means of a December 1956 rating 
action as the evidence showed that the veteran fractured his 
left hip in an inservice automobile accident.  A 20 percent 
disability evaluation was assigned, effective August 16, 
1956.  By means of a September 1961 rating decision, the 
disability rating for his residuals of a fractured left 
acetabulum was decreased to 10 percent effective November 29, 
1961.   

In March 1996, the veteran was afforded a VA orthopedic 
examination.  The examination report indicates that the 
veteran complained of an inability to stand for a very long 
time due to pain.  He complained of pain in his left knee 
when he first got up in the morning.  He stated that he feels 
this pain mostly in the back with some burning at the top of 
the iliac crest.  The examiner noted that the veteran walked 
with the suggestion of a limp on the left lower extremity.  
On the examining table, both hips flexed to 90 degrees.  
Internal rotation was to 25 degrees bilateral.  External 
rotation was to approximately 50 degrees bilaterally.  He had 
slight discomfort at the extreme on the left, but none 
particularly on the right.  Abduction was to 50 degrees 
bilaterally with some discomfort on the left and none on the 
right.  The examiner noted full extension, and no hip flexion 
deformity was detected.  The examination report indicates 
that x-ray evidence demonstrated some abnormality in the left 
acetabulum line at the pelvic margin.  However, the examiner 
could not detect any significant arthritis or degenerative 
changes in the hip joint per se.  The diagnosis was old 
fracture of the acetabulum, healed, without significant 
degenerative arthritis.   

The veteran was afforded a VA examination in October 1997.  
He stated that his left hip had pain at times and that 
sometimes it did not.  He also complained of back pain; 
however, he denied any leg pain.  He ranked his pain as a 10 
following his inservice injury; however, he indicated that 
his present pain occasionally reached a level of 3.  The 
examiner noted that the veteran was able to arise from his 
chair "in a stiff manner and walk stiffly for a few steps on 
his way to the examining room."  When he disrobed, his range 
of motion of the hip showed him capable of flexion from 0 to 
125 degrees without evidence of contracture.  Adduction was 0 
to 25 degrees and abduction was 0 to 45 degrees.  External 
rotation was to 55 degrees while internal rotation was to 35 
degrees.  The report indicates that these range of motion 
findings were bilateral and represent an acceptable normal 
for the veteran's age.  There were no signs of inflammation 
about the left hip.  Multiple films of the pelvis, including 
both hips, showed some changes in density in the acetabular 
floor on the left side.  Both hips showed cystic formation at 
the cephalopelvic junction edge to a similar degree.  In the 
frog-leg position, on the veteran's left side, there was a 
small spur on the head-neck junction.  The veteran's right 
side showed distortion of the ischial pubic rami.  All of the 
veteran's fractures were healed.  Increased densities in 
patchy areas along the superior sacroiliac articulation 
bilaterally were noted.  The hip joint space was well 
preserved bilaterally.  Diagnoses include pelvic fracture, 
remote, involving the left acetabular floor and fracture of 
the right pelvic ring, not involving the acetabulum, ischium 
pubic rami.

In June 1998, the veteran was afforded a VA examination.  The 
examiner reviewed the veteran's medical record and noted that 
he was injured in an automobile accident in April 1954 when 
he sustained pelvic fractures.  At the time of the 
examination, the veteran was unable to carry weight.  His 
left hip at times seemed to give way and he reported a 
history of a catching type of pain during certain motions.  
This pain was unpredictable, and the veteran limited his 
walking to one mile.  The veteran reported that he could sit 
comfortably for about 10 minutes before changing his 
position.  Standing for 5 or 10 minutes in one position 
created pain in the left hip posterior to the greater 
trochanteric area.  In the standing position, the veteran had 
a level pelvis and shoulders.  He walked with a limp on the 
left side.  This limp was an antalgic type of gait in which 
the trunk was swung over the left side in an effort to 
passively increase the iliofemoral angle.  In the standing 
position, however, his Trendelenburg test was negative.  In 
the supine position, range of motion findings of the left hip 
were as follows: 0 to 100 degrees of flexion, 0 to 30 degrees 
of abduction, 25 degrees of adduction, 45 degrees of external 
rotation, and 30 degrees of internal rotation.  The hip could 
be placed in a functional position past the point, however, 
it required locking of the pelvis, and the motion was relayed 
through the lumbosacral spine.  The examiner noted that the 
veteran's right hip had a normal range of motion for his age.  
Range of motion findings of the right hip were as follows: 0 
to 125 degrees of flexion, 45 degrees of abduction, 25 
degrees of adduction, 60 degrees of external rotation, and 40 
degrees of internal rotation.  The examiner noted that the 
extremes of the range of motion on the left hip were painful, 
and that the veteran had a certain stiffness about the left 
hip joint during passive testing.  The examiner was unable to 
produce any signs of derangement within the joint by passive 
manipulation.  The examination report indicates that the 
veteran had sclerotic changes in the superior sacroiliac 
joint.  On the left side, there appeared to be some 
distortion of the ileum just lateral to the sacroiliac joint, 
and within the vicinity of the greater sciatic notch.  The 
examiner noted that this could be a remnant of the original 
bony deformity.  The veteran's femoral head on the left side 
showed subchondral cyst formation, just at the base of the 
superior neck junction, and to a lesser degree there was a 
suggestion of some cystic areas in the inferior femoral neck 
at the same point.  The joint space was preserved.  There was 
some sign of change in configuration of the ischial pubic 
rami on the right side, and in the ischial rami on the left 
side.  Impressions of remote fracture of the pelvis and 
traumatic/degenerative arthritis of the left hip joint 
secondary to trauma.  

The author of the June 1998 VA examination report noted that 
the clinical findings as well as examination of the veteran 
supported the veteran's description of his pain, intolerance 
for long distance walking, his need for motion after sitting, 
and his inability to stand for prolonged periods of time.  
However, the examiner noted that the veteran's hip joint was 
functional, and he had adequate hip joint space.  

A July 1998 VA radiographic report indicates that x-rays were 
taken of the veteran's hips bilaterally.  The report 
indicates that the films showed no significant joint space 
abnormalities or significant osteophyte formation although 
bone density was decreased.  In addition, the report 
indicates that both femoral head and neck were unremarkable.  
An impression of minimal osteopenia is indicated.    

A July 1999 private medical record indicates that the veteran 
complained of marked spasm and tenderness with any motion of 
the left hip area.  An assessment of arthritis is indicated.  
Treatment, to include either injection or a new hip, was 
discussed with the veteran.  A July 1999, private radiology 
report indicates that degenerative joint disease was noted in 
the veteran's left hip.  No fractures or subluxations are 
indicated.

In August 1999, the veteran appeared at a personal hearing 
before a RO hearing officer.  He testified that his left hip 
disability had increased in severity and that he felt pain 
every time he took a step and that he could not make any 
turns without pain.  He also reported pain getting out of a 
seated position, walking, lifting, climbing and descending 
stairs.  He reported that he limited his activities to 
minimize his pain.   He did not report any radiation of pain 
into other parts of his body.  His pain was reported as 8 out 
of 10.  He took Acetaminophen, 500mg, and Capsaicin for his 
pain; however, this medication did not do him much good.  
According to the veteran, his private physician had not 
placed any restrictions or limitations on the veteran due to 
his hip disabilities.  He reported that he could stand for 10 
to 15 minutes and that he can sit "pretty good" in an 
automobile as long as he is in a comfortable seat.  He could 
not carry wood into his house anymore and had to get rid of 
his animals because he could no longer handle hay due to his 
hip disabilities.  While he no longer hunted, he reported 
that carrying out the trash was no big deal.  When asked if 
his hip pain ever interfered with his sleep, the veteran 
replied, "Not every night, but it has."  When asked if he 
any problem with his right hip with twisting or rotation, the 
veteran replied, "I don't think so."  He did not usually 
have any pain on the right side; however, he did have pain 
when he had "to do some strenuous stuff."  The veteran's 
witness testified that he had known the veteran for 60 years 
and had worked with him for years.  This witness indicated 
that the veteran complained of pain in his hip and would 
limp.   

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2000).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

The regulations provide that the evaluation of the same 
disability under various diagnoses is to be avoided.  
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2000).  

Disabilities of the hip and thigh are rated under Diagnostic 
Codes 5250 to 5255 of the schedule.  38 C.F.R. § 4.71a 
(2000).  Under Diagnostic Code 5250, a 60 percent disability 
rating is appropriate for favorable ankylosis of the hip in 
flexion at an angle between 20 degrees and 40 degrees, and 
slight adduction or abduction.  

Under Diagnostic Code 5251, a 10 percent disability 
evaluation is appropriate for limitation of extension of the 
thigh to 5 degrees.  

Under Diagnostic Code 5252, a 10 percent disability 
evaluation is appropriate for limitation of flexion of the 
thigh to 45 degrees.  A 20 percent disability rating 
contemplates limitation of flexion of the thigh to 30 
degrees.  A 30 percent disability rating contemplates 
limitation of flexion of the thigh to 20 degrees.

Under Diagnostic Code 5253, limitation of rotation of the 
thigh, cannot toe-out more than 15 degrees with the affected 
leg, warrants a 10 percent disability evaluation.  
Additionally, limitation of adduction of the thigh, cannot 
cross legs, also warrants a 10 percent disability.  A 20 
percent disability evaluation contemplates limitation of 
abduction of the thigh, motion lost beyond 10 degrees.  

Under Diagnostic Code 5254, an 80 percent disability rating 
is warranted for a flail joint of the hip.

Under Diagnostic Code 5255, a 10 percent disability rating is 
warranted for malunion of the femur with slight knee or hip 
disability.  A 20 percent disability rating contemplates 
malunion of the femur with moderate knee or hip disability.  
While a 30 percent disability rating is appropriate for 
malunion of the femur with marked knee or hip disability.  
Diagnostic Code 5255 also provides a 60 percent disability 
rating for a fracture of the surgical neck of the femur with 
false joint or a fracture of the shaft or anatomical neck of 
the femur with nonunion without loose motion, weightbearing 
preserved with aid of brace.  


A.  Residuals of a Fracture of the Left Acetabulum

By means of an August 1998 rating decision an increased 
disability rating of 20 percent was established for the 
veteran's residuals of a fracture of the left acetabulum.  An 
effective date of April 13, 1998, (the date that the veteran 
filed his claim for an increased rating) was assigned.  The 
veteran appeals the assignment of this disability evaluation 
contending that an increased rating is warranted.  After a 
review of the evidence, the Board finds that his contentions 
are not supported by the evidence.  Accordingly, his claim 
fails.  

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

As indicated above, disabilities of the hip and thigh are 
rated under Diagnostic Codes 5250 to 5255 of the schedule.  
38 C.F.R. § 4.71a (2000).  The medical evidence does not show 
that the veteran's residuals of a fracture of the left 
acetabulum include ankylosis of his left hip in flexion at an 
angle between 20 degrees and 40 degrees, and slight adduction 
or abduction.  On the contrary, the report of his most recent 
VA examination conducted in June 1998 shows that he had 
flexion from 0 to 125 degrees.  Additionally, prior VA 
examinations in March 1996 and October 1997 show flexion to 
90 degrees and flexion from 0 to 125 degrees, respectively.  
Accordingly, an increased disability rating under Diagnostic 
Code 5250 is not warranted.  Likewise, as the evidence does 
not show limitation of flexion of the thigh to 20 degrees, 
the criteria for an increased disability rating under 
Diagnostic Code 5252 are not met.

While the June 1998 VA examination report notes subchondral 
cyst formation in the femoral head of the left hip, the 
evidence does not show that the veteran has a flail joint of 
the left hip.  On the contrary, VA x-ray findings dated in 
July 1998 show unremarkable femoral head and neck.  
Accordingly, the criteria for an increased disability rating 
of 80 percent disability rating under Diagnostic Code 5254 
are not met.  Similarly, the evidence does not show malunion 
of the femur with marked knee, hip disability or a fracture 
of the surgical neck of the femur with false joint or a 
fracture of the shaft, or anatomical neck of the femur with 
nonunion without loose motion, weightbearing preserved with 
aid of brace.  Accordingly, the criteria for an increased 
disability rating under Diagnostic Code 5255 are not met.  

The Board notes that the veteran's residuals of a fracture of 
the left acetabulum, with traumatic arthritis, may be 
evaluated under Diagnostic Code 5010.  However, under the 
criteria for rating traumatic and degenerative arthritis, the 
maximum schedular rating that is assignable is 20 percent.  
38 C.F.R. § 4.71a Diagnostic Codes 5003, 5010.  As the 
veteran is currently in receipt of a 20 percent rating for 
this disability, an increased rating under these criteria is 
not appropriate.

The Board acknowledges that the evidence shows persistent 
complaints by the veteran of functional impairment, 
accompanied by pain.  A July 1999 private medical record 
shows complaints of marked spasm and tenderness with any 
motion of the left hip.  These complaints are significant, 
not only in view of the rating criteria, whereby impairment 
as manifested by recurrent attacks is to be considered in 
determining the appropriate disability level, but also with 
regard to regulatory provisions stipulating that functional 
impairment is to be considered in determining the degree of 
orthopedic disability.  See 38 C.F.R. §§  4.40 and 4.45 
(2000); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  It 
must be emphasized, however, that functional impairment, and 
concomitantly reports of recurrent attacks, must be supported 
by "adequate pathology."  While the June 1998 VA 
examination report indicates that the findings support the 
veteran's description of pain, intolerance for long distance 
walking, need for motion after sitting, and inability to 
stand for prolonged periods of time, the examiner noted that 
the veteran's hip joint was functional and there was no 
threat of immediate need for reconstruction.  Based on the 
evidence, the Board must find that any functional impairment 
resulting from the veteran's left hip disability is 
sufficiently compensated by the 20 percent rating currently 
in effect.

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for a residuals, 
fracture, left acetabulum, with traumatic arthritis, 
currently evaluated as 20 percent disabling, as the 
diagnostic criteria for an increased rating for this 
disability are not satisfied.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4, §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5250, 5252, 5254, 5255 
(2000).

B.  Residuals of a Fracture of the Right Pubic Bone

By means of an August 1998 rating decision, service 
connection was granted for residuals of a fractured right 
pubic bone with assignment of a noncompensable disability 
rating.  An effective date of April 13, 1998, (the date that 
the veteran filed his claim for increased VA benefits) was 
assigned.  The veteran appeals the assignment of this 
disability evaluation contending that an increased rating is 
warranted.  After a review of the evidence, the Board finds 
that his contentions are  supported by the evidence and that 
a 10 percent rating is warranted.  

To reiterate, disabilities of the hip and thigh are rated 
under Diagnostic Codes 5250 to 5255 of the schedule.  
38 C.F.R. § 4.71a (2000).  The evidence does not show that 
the veteran currently has favorable ankylosis of the right 
hip in flexion at an angle between 20 degrees and 40 degrees 
as contemplated by an increased disability rating under 
Diagnostic Code 5250.  On the contrary, the June 1998 VA 
examination report indicates that his right hip had flexion 
from 0 to 125 degrees of flexion.  The examiner noted that 
these findings were normal for the veteran's age.  
Accordingly, the criteria for an increased disability rating 
set forth in Diagnostic Code 5250 are not met.  Likewise, as 
the evidence shows that the veteran has extension in the 
right hip to 125 degrees, the criteria for an increased 
disability rating under Diagnostic Code 5252 are not met.  

A compensable disability rating is available under Diagnostic 
Code 5253 for limitation of rotation of the thigh, cannot 
toe-out more than 15 degrees with the affected leg, warrants 
a 10 percent disability evaluation.  However, as indicated 
previously, the June 1998 examination report indicates that 
the veteran had normal rotation of the right thigh.  
Accordingly, the criteria for an increased rating under 
Diagnostic Code 5253 are not met.  

Additionally, the evidence does not show that the veteran has 
a flail joint of the right hip as contemplated by an 
increased rating under Diagnostic Code 5254.  However, while 
the evidence does not show malunion of the right femur, we 
find the evidence does show slight hip disability as 
contemplated for a 10 percent rating under Diagnostic Code 
5255.  Accordingly, we find that a 10 percent rating is 
warranted.  This is especially appropriate in view of the 
veteran's complaints of pain.  These complaints are 
significant, not only in view of the rating criteria, whereby 
impairment as manifested by recurrent attacks is to be 
considered in determining the appropriate disability level, 
but also with regard to regulatory provisions stipulating 
that functional impairment is to be considered in determining 
the degree of orthopedic disability.  See 38 C.F.R. §§  4.40 
and 4.45 (1999); see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  


C.  Extraschedular Consideration, pursuant to 38 C.F.R. 
§ 3.321(b)

The RO declined referral of the veteran's claims seeking 
increased ratings for his residuals of a fracture of the left 
acetabulum and residuals of a fracture of the right pubic 
bone on an extraschedular basis pursuant to 38 C.F.R. § 
3.321(b) (2000) when it last adjudicated the case by 
supplemental statement of the case in January 2001.  The 
Board agrees as it does not appear from a review of the 
medical evidence that referral for consideration of an 
extraschedular rating for one or both of these disabilities 
is indicated.  In Floyd v. Brown, 9 Vet. App. 88 (1996), the 
Court held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  However, in Bagwell v. Brown, 9 Vet. 
App. 337 (1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the appellant, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 9 
Vet. App. at 339.

As fully detailed above, the medical evidence does not 
reflect that the veteran's residuals of a fracture of the 
left acetabulum and residuals of a fracture of the right 
pubic bone warrant entitlement to extraschedular ratings as 
it does not appear that he has "exceptional or unusual" 
disabilities.  It is not shown by the evidence that the 
veteran has required hospitalization in the recent or remote 
past for these disabilities.  There is also no evidence of 
regular outpatient care for these disabilities in the years 
after service.  With respect to employment, it is not shown 
by the evidence of record that the veteran experienced any 
employment handicap in the years after service due solely to 
his service connected residual of fractures to the left 
acetabulum or right pubic bone.  While the evidence shows 
that the veteran retired with Social Security disability in 
1992, the evidence shows that he was unable to work due to 
arthritis of multiple joints.  Similarly, VA outpatient 
medical evidence shows treatment and complaints of arthritis 
of the hands, shoulders, back, and knees.  Hence, in the 
absence of any evidence which reflects that his residuals of 
a fractured left acetabulum and right pubic bone are 
exceptional or unusual such that the regular schedular 
criteria are inadequate to rate them, and in light of the 
record which does not show employment handicap due to one or 
more of these disabilities in the post service period, marked 
interference with employment is not shown by a longitudinal 
review of the record.

Accordingly, the Board concludes that in the absence of any 
evidence which actually shows that these disabilities are 
exceptional or unusual such that the regular schedular 
criteria are inadequate to rate them, referral under section 
3.321(b)(1) for extraschedular consideration for either of 
the disabilities is not in order.



ORDER

An increased disability rating for residuals, fracture, left 
acetabulum, with traumatic arthritis, currently evaluated as 
20 percent disabling, is denied.

A 10 percent disability evaluation for residuals, fracture, 
right pubic bone, is granted subject to the regulations 
governing the effective dates of awards.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

